DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/3/2020 has been entered. Claims 1, 10 and 17 are amended. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
Applicant argues in the 2nd paragraph of page 11 that there is no indication in Huber, that the lock itself accesses the server 703 to authenticate the user. The examiner cited to Huber to teach that verification of a user device can be done in many ways including at a remote server. Since the primary reference teaches the lock is connected to the server (Para. 42 of Dumas), then it would have been obvious to one of ordinary skill in the art to include verification at the server in view of the teachings of Huber as the connection to the server allows sending of the identification received to the server for verification.
Applicant next argues in the 2nd paragraph of page 12 that Dumas teaches a local authentication of a key fob and there is no disclosure in Dumas of a need for remote authorization. The examiner respectfully disagrees. Dumas further teaches in an embodiment, the wireless access system (10) may also include a revocable key security feature that requires remote authorization (the wireless access system 10 may include both revocable and non-revocable keys. If, for example, the wireless access system 10 is unable to access the server 34 to verify keys, for example, the wireless access system may force the application 17 on the remote access device 15, for example, to check the servers. If the wireless access system 10 is unable to connect or verify the keys, access is denied, Para. 92-93).

Applicant next argues in the last paragraph of page 14 that there is no teaching in Kalin that a low power wireless device may act as an intermediary device between the remote access server and the mobile device to (1) transmit a secondary authorization request from the remote server to the mobile device and (2) transmit the secondary authorization from the mobile device to the remote access server. The examiner respectfully disagrees. Dumas already teaches a low power wireless device that acts as an intermediary device (via lock 11 connected to server 34 via RPU 30, see Para. 42 of Dumas), therefore, in view of the teachings of Kalin, it would have been obvious to include (1) and (2) as the lock can send and receive information from the access device and communicate the information to the remote server (see Para. 32 of Dumas).

Claim Objections
Claim 1 objected to because of the following informalities:  at the end of line 12, the word “device;” appears to be missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas (US 2013/0176107), and further in view of Huber (US 2014/0375422) and Kalin (US 2014/0047233).
Regarding claims 1, 10, 17, Dumas discloses a system and method comprising: 
an access control server (via server 34, Para. 93 and Fig. 1); 
a network device in communication with the access control server (via RPU 30 link to server 34, Para. 42); 
a low-power wireless device in communication with the network device, the low-power wireless device comprising: 

a processor (via controller 21, Para. 32); 
non-transitory computer readable media comprising instructions executable by the processor to: 
establish, via the low-power wireless transceiver, a low-power wireless connection with the mobile device (via establishing connection with device 15, Para. 32); 
obtain, via the low-power wireless connection to the mobile device, authorization information associated with a user of the mobile device (via identification from fob 15, Para. 45-46);
wherein the mobile device is separate and different from the low power wireless device and the network device, and wherein the access control server is remote from the low power wireless device (see Figs. 1, 7a; and off site web based server 34, Para. 42);
perform a secure function based on an access determination, wherein the access determination is indicative of whether the user of the mobile device is authorized to access the secure function (via unlocking of door lock upon identification verification, Para. 46);
wherein the mobile device is configured to interface with the low-power wireless device, and to transmit authorization information associated with the user of the mobile device (via access device 15 including Bluetooth Low Energy radio to transmit authentication information to lock 11, Para. 37, 39, 45-46). 
	Dumas fails to disclose transmit, via the network device, the authorization information obtained from the mobile device to the access control server; and receive, via the network device, an access determination from the access control server responsive to transmission of the authorization information to the access control server by the low-power wireless device.

	Huber teaches authentication of an identification can be performed at a server (via server 703 for authentication, Para. 129).
Dumas further teaches in an embodiment, the wireless access system (10) may also include a revocable key security feature that requires remote authorization (the wireless access system 10 may include both revocable and non-revocable keys. If, for example, the wireless access system 10 is unable to access the server 34 to verify keys, for example, the wireless access system may force the application 17 on the remote access device 15, for example, to check the servers. If the wireless access system 10 is unable to connect or verify the keys, access is denied, Para. 92-93).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dumas to include transmit, via the network device, the authorization information obtained from the mobile device to the access control server; and receive, via the network device, an access determination from the access control server responsive to transmission of the authorization information to the access control server by the low-power wireless device in order to verify the identity remotely at the server without the need to have complicated processing circuitry at the lock, as simple substitution of one known element for another (identification verification at the locking device substituted by server identification verification) to obtain predictable results is considered obvious.
The combination of Dumas and Huber fails to disclose receive, via the network device, a secondary authorization request from the access control server responsive to transmission of the authorization information; transmit, via the low-power wireless connection, the secondary authorization request to the mobile device; obtain, via the low-power wireless connection, a secondary authorization confirmation from the mobile device; transmit, via the network device, the secondary authorization confirmation to the access control server.

From the teachings of Kalin, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dumas and Huber to include receive, via the network device, a secondary authorization request from the access control server responsive to transmission of the authorization information; transmit, via the low-power wireless connection, the secondary authorization request to the mobile device; obtain, via the low-power wireless connection, a secondary authorization confirmation from the mobile device; transmit, via the network device, the secondary authorization confirmation to the access control server in order to further improve security.
	Regarding claim 2, 11, 18, the combination of Dumas, Kalin and Huber discloses wherein the access control server is configured to receive, from the low-power wireless device, the authorization information; determine whether the user of the mobile device is an authorized user; and transmit the access authorization to the low-power wireless device (see rejection of claim 1 above). 
	Regarding claim 3, Dumas discloses the network device is a router coupled to the low-power wireless device via a communication network (via router 30, Para. 41).
Regarding claim 4, Dumas discloses the communication network is a low-power wireless area network (Para. 41). 
Regarding claim 6, the combination of Dumas, Kalin and Huber discloses wherein the access control server is remotely accessible by the network device via an external network separate from the communication network through which the network device is coupled to the low-power wireless device (via cell network 35, Para. 42 and 66). 
Regarding claim 7, the combination of Dumas, Kalin and Huber discloses wherein mobile device is further configured to receive, via the access control server, a secondary authorization request, and 
	Regarding claim 8, the combination of Dumas, Kalin and Huber discloses wherein the mobile device is further configured to obtain authorization information based on authentication information provided by the user (via the lock 11 may also request the user to verify their access control request by requiring the transmittal of a PIN, Password or other authentication code, see Para. 57 of Dumas and rejection of claim 1 above). 
Regarding claim 9, Huber teaches a mobile device is communicatively coupled to an access control server, wherein the mobile device is configured to transmit the authentication information to the access control server, and receive authorization information from the access control server, based on the authentication information (via the mobile device 702 may send the lock identifier to the server 703 over the network 704 in an "online" mode of operation. Based on the lock identifier, the server 703 can generate an access code for the lock 701, and send the access code to the mobile device 702, Para. 91).
From the teachings of Huber, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dumas and Kalin to include a mobile device is communicatively coupled to an access control server, wherein the mobile device is configured to transmit the authentication information to the access control server, and receive authorization information from the access control server, based on the authentication information in order to allow authentication of a user 
Regarding claim 12, 19, Dumas discloses establish, via a first communication network, a second connection to the network device, wherein the network device is coupled to the access control server via a second communication network (via Internet 28, Para. 42). 
Regarding claim 14, 16, Dumas discloses the first communication network is a low-power wireless area network (via Bluetooth low energy, Para. 41). 
	Regarding claim 15, 20, Dumas, Kalin and Huber discloses the claimed invention, wherein Dumas discloses wherein the instructions are further executable by the processor to: transmit, via the low-power wireless transceiver, a secondary authorization request to the mobile device; and determine whether a secondary authorization confirmation responsive to the secondary authorization request has been sent, by the mobile device, to the access control server (via determine whether or not a PIN has been verified by the server, see Para. 57 of Dumas and rejection of claims 1 and 10 above). 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas (US 2013/0176107), and further in view of Huber (US 2014/0375422), Kalin (US 2014/0047233)and Mirho (US 2006/0238293).
Regarding claims 5 and 13, the combination of Dumas, Kalin and Huber fails to disclose the communication network is a powerline communication network. 
Mirho teaches a communication network can be configured in many ways including a powerline communication network (Para. 34).
From the teachings of Mirho, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dumas, Kalin and Huber to include the communication network is a powerline communication network as simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Myers (US 2014/0340196) teaches a system is described for controlling a locking system restricting physical access (e.g. a door lock). The locking system is accessed (e.g., actuated and monitored) via dual communication path types used by a mobile wireless communication device. The locking system includes an electro-mechanical access control security device, and a receiving unit controlling the electro-mechanical access control security device. The receiving unit is paired with the mobile wireless communication device for receiving input from the mobile wireless device for activating the electro-mechanical access control security device using both low energy and high energy operating modes. The mobile wireless device is configured to access the locking system via both direct BLUETOOTH and indirect mobile wireless data network communications. Moreover, the operating range of the receiving unit is extended by connections to networked devices operating BLUETOOTH 4+LE at a high power-extended range mode through the use of an amplifier stage.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689